Order entered January 28, 2014




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-13-00306-CR

                               KAREN PATRICIA BOWIE, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 380th Judicial District Court
                                        Collin County, Texas
                               Trial Court Cause No. 380-81418-2011

                                              ORDER
        The Court REINSTATES the appeal.

        On January 6, 2014, we granted the motion of William L. Schultz to withdraw as counsel

and ordered the trial court to appoint new counsel to represent appellant in the appeal. We have

received the trial court’s order appointing Jessie R. Allen as appellant’s new attorney. We

DIRECT the Clerk to add Jessie R. Allen as appellant’s appointed attorney of record.

        We ORDER appellant to file her brief by MARCH 14, 2014.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.


                                                        /s/   DAVID EVANS
                                                              JUSTICE